Affirmed and Memorandum Opinion filed February 22, 2007








Affirmed and Memorandum Opinion filed February 22,
2007.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00466-CR
____________
 
ISMAIL CONTEH,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 337th District
Court
Harris County,
Texas
Trial Court Cause No.
1034034
 

 
M E M O R A N D U M   O P I N I O N
A jury convicted appellant of sexual assault of a child.  On May 22, 2006, the trial court sentenced
appellant in accordance with the jury=s assessment to confinement for ten
years in the Institutional Division of the Texas Department of Criminal
Justice, probated for ten years. 
Appellant filed a timely, written notice of appeal.




Appellant=s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional evaluation of the
record and demonstrating why there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503,
510 (Tex. Crim. App. 1991).  Appellant
requested a copy of the record, which was provided to him on November 21,
2006.  As of this date, more than sixty
days has elapsed and no pro se response has been filed.
We have carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed February 22, 2007.
Panel consists of Chief Justice
Hedges and Justices Fowler and Edelman. 
Do Not Publish C Tex. R. App. P. 47.2(b).